EXHIBIT 10.1

EPAM SYSTEMS, INC. 2015 LONG TERM INCENTIVE PLAN
SECTION 1. Purpose. The purpose of the EPAM Systems, Inc. 2015 Long Term
Incentive Plan (the “Plan”) is to motivate and reward those employees and other
individuals who are expected to contribute significantly to the success of EPAM
Systems, Inc. (together with its subsidiaries, the “Company”) to perform at the
highest level and to further the best interests of the Company and its
stockholders.
SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
“Affiliate” means (i) any entity that, directly or indirectly, is controlled by
the Company and (ii) any entity in which the Company has a significant equity
interest, in each case as determined by the Committee.
“Award” means any Option, SAR, Restricted Stock, RSU, Performance Award or Other
Stock-Based Award granted under the Plan.
“Award Agreement” means any agreement, contract or other instrument or document
evidencing any Award granted under the Plan, which may, but need not, be
executed or acknowledged by a Participant.
“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3 under the
Exchange Act.
“Beneficiary” means a person entitled to receive payments or other benefits or
exercise rights that are available under the Plan in the event of the
Participant’s death. If no such person is named by a Participant, or if no
Beneficiary designated by such Participant is eligible to receive payments or
other benefits or exercise rights that are available under the Plan at the
Participant’s death, such Participant’s Beneficiary shall be such Participant’s
estate.
“Board” means the board of directors of the Company.
“Cause” means, with respect to any Participant, “cause” as defined in such
Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Agreement, such Participant’s:
(i)    having engaged in material misconduct in providing services to the
Company or its Affiliates;
(ii)     having engaged in conduct that he or she knew or reasonably should have
known would be materially injurious to the Company or its Affiliates;
(iii)    having been convicted of, or having entered a plea bargain or
settlement admitting guilt     for, (x) a felony or (y) any other criminal
offense involving moral turpitude, fraud or, in the course of the performance of
the Participant’s service to the Company, material dishonesty;
(iv)     unlawful use or possession of illegal drugs on the Company’s premises
or while performing the Participant’s duties and responsibilities to the
Company; or
(v)     the commission of an act of fraud, embezzlement or misappropriation, in
each case, against the Company or any Affiliate.
“Change of Control” means the occurrence of any one or more of the following
events:
(i)     any Person, other than an employee benefit plan or trust maintained by
the Company, becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing more than 50% of the combined voting power of the
Company’s outstanding securities entitled to vote generally in the election of
directors;
(ii)     at any time during a period of 24 consecutive months, individuals who
at the beginning of such period constituted the Board and any new member of the
Board whose election or nomination for election was approved by a vote of at
least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
so approved, cease for any reason to constitute a majority of members of the
Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company or any
of its subsidiaries with any other corporation or entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity or, if applicable, the ultimate parent
thereof) at least 50% of the combined voting power and total fair market value
of the securities of the Company or such surviving entity or parent outstanding
immediately after such merger or consolidation, or (B) any sale, lease, exchange
or other transfer to any Person of assets of the Company and/or any of its
subsidiaries, in one transaction or a series of related transactions, having an
aggregate fair market value of more than 50% of the fair market value of the
Company and its subsidiaries (the “Company Value”) immediately prior to such
transaction(s).
Notwithstanding the foregoing or any provision of any Award Agreement to the
contrary, for any Award that provides for accelerated distribution on a Change
of Control of amounts that constitute “deferred compensation” (as defined in
Section 409A of the Code and the regulations thereunder (“Section 409A”)), if
the event that constitutes such Change of Control does not also constitute a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the Company’s assets (in either case, as defined in
Section 409A), such amount shall not be distributed on such Change of Control
but instead shall vest as of the date of such Change of Control and shall be
paid on the scheduled payment date specified in the applicable Award Agreement,
except to the extent that earlier distribution would not result in the
Participant who holds such Award incurring interest or additional tax under
Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder. Any reference to a provision
in the Code shall include any successor provision thereto.
“Committee” means the compensation committee of the Board or such other
committee as may be designated by the Board. If the Board does not designate the
Committee, references herein to the “Committee” shall refer to the Board.
“Consultant” means any person, including an advisor, who is providing services
to the Company or any Affiliate.
“Covered Employee” means an individual who is (1) either a “covered employee” or
expected by the Committee to be a “covered employee,” in each case within the
meaning of Section 162(m)(3) of the Code and (2) expected by the Committee to be
the recipient of compensation (other than Section 162(m) Compensation) in excess
of $1,000,000 for the tax year of the Company with regard to which a deduction
in respect of such individual’s Award would be claimed.
“Director” means any member of the Company’s Board of Directors.
“Disability” means, with respect to any Participant, “disability” as defined in
such Participant’s Employment Agreement, if any, or if not so defined, except as
otherwise provided in such Participant’s Award Agreement:
(i)    a permanent and total disability that entitles the Participant to
disability income payments under any long-term disability plan or policy
provided by the Company under which the Participant is covered, as such plan or
policy is then in effect; or
(ii)     if the Participant is not covered under a long-term disability plan or
policy provided by the Company at such time for whatever reason, then the term
“Disability” means a “permanent and total disability” as defined in Section
22(e)(3) of the Code and, in this case, the existence of any such Disability
will be certified by a physician acceptable to the Company.
“Effective Date” has the meaning ascribed to such term in Section 15.
“Employee” means any person employed by the Company or any Affiliate, with the
status of employment determined based upon such factors as are deemed
appropriate by the Committee in its discretion, subject to any requirements of
the Code or the applicable laws.
“Employment Agreement” means any employment, severance, consulting or similar
agreement between the Company or any of its Affiliates and a Participant.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules, regulations and guidance thereunder. Any reference to a
provision in the Exchange Act shall include any successor provision thereto.
“Fair Market Value” means (i) with respect to Shares, the closing price of a
Share on the date of grant (or, if there is no reported sale on such date of
grant, on the last preceding date on which any reported sale occurred) on the
principal stock market or exchange on which the Shares are quoted or traded, or
if Shares are not so quoted or traded, fair market value of a Share as
determined by the Committee, and (ii) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee.
“Good Reason” means, with respect to any Participant, “good reason” as defined
in such Participant’s Employment Agreement, if any, or if not so defined, except
as otherwise provided in such Participant’s Award Agreement, a material
reduction by the Company or any of its Affiliates of the Participant’s base
salary, other than any such reduction that applies generally to similarly
situated employees of the Company, without such Participant’s consent; provided
that, in each case, (A) the Participant shall provide the Company with written
notice specifying the circumstances alleged to constitute Good Reason within 90
days following the first occurrence of such circumstances, (B) if possible, the
Company shall have 60 days following receipt of such notice to cure such
circumstances, and (C) if the Company has not cured such circumstances within
such 60-day period, the Participant shall terminate his or her employment or
service not later than 60 days after the end of such 60-day period.
“Incentive Stock Option” means an option representing the right to purchase
Shares from the Company, granted pursuant to Section 6, that meets the
requirements of Section 422 of the Code.
“Intrinsic Value” with respect to an Option or SAR Award means (i) the excess,
if any, of the price or implied price per Share in a Change of Control or other
event over (ii) the exercise or hurdle price of such Award multiplied by
(iii) the number of Shares covered by such Award.

“Non-Qualified Stock Option” means an option representing the right to purchase
Shares from the Company, granted pursuant to Section 6, that is not an Incentive
Stock Option.
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
“Other Stock-Based Award” means an Award granted pursuant to Section 10.
“Participant” means the recipient of an Award granted under the Plan.
“Performance Award” means an Award granted pursuant to Section 9.
“Performance Period” means the period established by the Committee at the time
any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Award are
measured.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
“Predecessor Plan” means the EPAM Systems, Inc. Amended and Restated 2006 Stock
Option Plan and the EPAM Systems, Inc. 2012 Long Term Incentive Plan.
“Restricted Stock” means any Share granted pursuant to Section 8.
“RSU” means a contractual right granted pursuant to Section 8 that is
denominated in Shares. Each RSU represents a right to receive the value of one
Share (or a percentage of such value) in cash, Shares or a combination thereof.
Awards of RSUs may include the right to receive dividend equivalents.
“SAR” means any right granted pursuant to Section 7 to receive upon exercise by
a Participant or settlement, in cash, Shares or a combination thereof, the
excess of (i) the Fair Market Value of one Share on the date of exercise or
settlement over (ii) the exercise or hurdle price of the right on the date of
grant, or if granted in connection with an Option, on the date of grant of the
Option.
“Section 162(m) Compensation” means “qualified performance-based compensation”
under Section 162(m) of the Code.
“Shares” means shares of the Company’s common stock.
“Substitute Award” means an Award granted in assumption of, or in substitution
for, an outstanding award previously granted by a company or other business
acquired by the Company or with which the Company combines.


“Termination of Service” means, in the case of a Participant who is an employee
of the Company or an Affiliate, cessation of the employment relationship such
that the Participant is no longer an employee of the Company or Affiliate, or,
in the case of a Participant who is an independent contractor or other service
provider, the date the performance of services for the Company or an Affiliate
has ended; provided, however, that in the case of an employee, the transfer of
employment from the Company to an Affiliate, from an Affiliate to the Company,
from one Affiliate to another Affiliate or, unless the Committee determines
otherwise, the cessation of employee status but the continuation of the
performance of services for the Company or an Affiliate as a Director of the
Board or an independent contractor shall not be deemed a cessation of service
that would constitute a Termination of Service; provided, further, that a
Termination of Service will be deemed to occur for a Participant employed by an
Affiliate when an Affiliate ceases to be an Affiliate unless such Participant’s
employment continues with the Company or another Affiliate.
SECTION 3. Eligibility.
(a) Any Employee, Consultant or any other individual who provides services to
the Company or any Affiliate shall be eligible to be selected to receive an
Award under the Plan, to the extent an offer of an Award or a receipt of such
Award is permitted by applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations.
(b) Holders of options and other types of awards granted by a company acquired
by the Company or with which the Company combines are eligible for grants of
Substitute Awards under the Plan to the extent permitted under applicable
regulations of any stock exchange on which the Company is listed.
SECTION 4. Administration.
(a) Administration of the Plan. The Plan shall be administered by the Committee,
which shall be appointed by the Board. All decisions of the Committee shall be
final, conclusive and binding upon all parties, including the Company, its
stockholders and Participants and any Beneficiaries thereof. The Committee may
issue rules and regulations for administration of the Plan. It shall meet at
such times and places as it may determine.
(b) Composition of Committee. To the extent necessary or desirable to comply
with applicable regulatory regimes, any action by the Committee shall require
the approval of Committee members, each of whom is (i) independent, within the
meaning of and to the extent required by applicable rulings and interpretations
of the applicable stock market or exchange on which the Shares are quoted or
traded; (ii) a non-employee director within the meaning of Rule 16b-3 under the
Exchange Act; and (iii) an outside director pursuant to Section 162(m) of the
Code. The Board may designate one or more Directors as alternate members of the
Committee who may replace any absent or disqualified member at any meeting of
the Committee. To the extent permitted by applicable law, including under
Section 157(c) of the Delaware General Corporation Law , the Committee may
delegate to one or more officers of the Company the authority to grant Options
and SARs, except that such delegation shall not be applicable to any Award for a
person then covered by Section 16 of the Exchange Act, and the Committee may
delegate to another committee of the Board (which may consist of solely one
Director) the authority to grant all types of Awards, in accordance with the
law.
(c) Authority of Committee. Subject to the terms of the Plan and applicable law,
the Committee (or its delegate) shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards
(including Substitute Awards) to be granted to each Participant under the Plan;
(iii) determine the number of Shares to be covered by (or with respect to which
payments, rights or other matters are to be calculated in connection with)
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, Shares, other Awards, other property, net settlement, or any
combination thereof, or canceled, forfeited or suspended, and the method or
methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent and under what circumstances
cash, Shares, other Awards, other property and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend or waive such rules and
regulations and appoint such agents, trustees, brokers, depositories and
advisors and determine such terms of their engagement as it shall deem
appropriate for the proper administration of the Plan and due compliance with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations.
(d) Dodd-Frank Clawback. The Committee shall have full authority to implement
any policies and procedures necessary to comply with Section 10D of the Exchange
Act and any rules promulgated thereunder. Without limiting the foregoing, the
Committee may provide in award agreements that, in event of a financial
restatement that reduces the amount of previously awarded incentive compensation
that would not have been earned had results been properly reported, outstanding
awards will be cancelled and the Company may clawback (i.e., recapture) realized
Option/SAR gains and realized value for vested Restricted Stock or RSUs or
earned Performance Awards within 12 months preceding the financial restatement.
(e) Restrictive Covenants. The Committee may impose restrictions on any Award
with respect to non-competition, confidentiality and other restrictive covenants
as it deems necessary or appropriate in its sole discretion.
(f) No Excise Tax Gross-ups. In no event shall a Participant be entitled to a
gross-up payment under the Plan for any excise tax incurred by such Participant
in connection with an Award under Sections 280G and 4999 of the Code.
SECTION 5. Shares Available for Awards.
(a) Following the Effective Date, no additional equity awards will be granted
under the Company’s 2012 Long Term Incentive Plan. Any shares remaining
available for issuance under the Predecessor Plans as of the Effective Date (the
“Predecessor Plans’ Available Reserve”) shall become available for issuance
pursuant to Awards granted hereunder. From and after the Effective Date, all
outstanding stock awards granted under the Predecessor Plans shall remain
subject to the terms of the applicable Predecessor Plan; provided, however, any
shares subject to outstanding awards granted under the Predecessor Plans that
expire or terminate for any reason prior to exercise or would otherwise return
to the applicable Predecessor Plan’s share reserve (the “Returning Shares”)
shall instead become available for issuance pursuant to Awards granted
hereunder.
(b) Subject to adjustment as provided in Section 5(d) and except for Substitute
Awards, the maximum number of Shares available for issuance under the Plan shall
not exceed in the aggregate the sum of (i) 4,000,000 Shares plus (ii) the number
of shares subject to the Predecessor Plans’ Available Reserve plus (iii) an
additional number of shares consisting of the Returning Shares, if any, as such
shares become available from time to time (collectively, the “Aggregate Share
Authorization”).
(c) Any Shares subject to an Award including any award under the Predecessor
Plans after the Effective Date (other than a Substitute Award), that expires, is
canceled, forfeited or otherwise terminates without the delivery of such Shares,
including any Shares subject to an Award to the extent that Award is settled
without the issuance of Shares, shall again be, or shall become, available for
issuance under the Plan. Notwithstanding the foregoing, Shares subject to an
Award shall not again be available for issuance under the Plan if such Shares
are tendered or withheld in payment of any grant, purchase, exercise or hurdle
price of an Award or taxes related to an Award.
(d) In the event that the Committee determines that, as a result of any dividend
or other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, issuance of Shares pursuant
to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall adjust
equitably any or all of:
(i)    the number and type of Shares (or other securities) which thereafter may
be made the subject of Awards, including the aggregate limit specified in
Section 5(b) and the individual limits specified in Section 5(f);
(ii)    the number and type of Shares (or other securities) subject to
outstanding Awards; and
(iii)    the grant, purchase, exercise or hurdle price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award;
provided, however, that the number of Shares subject to any Award denominated in
Shares shall always be a whole number.
(e) Any Shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or Shares acquired by the Company.
(f) Subject to adjustment as provided in Section 5(d), the following limits
shall apply to grants of Awards under the Plan:
(i) Options and SARs. The maximum aggregate amount of Shares that may be awarded
to any one Participant in any one calendar year with respect to Options and SARs
shall be 1,000,000 Shares.
(ii) Performance Awards. The maximum aggregate amount of Shares that may be
awarded to any one Participant in any one calendar year with respect to
Performance Awards is 650,000 Shares; provided that, to the extent such
Performance Award is denominated as a cash amount, such maximum aggregate amount
shall be $2,250,000 (determined as of the date of payment).
(iii) Other Stock-Based Awards. The maximum aggregate amount of Shares that may
be awarded to any one Participant in any one calendar year with respect to Other
Stock-Based Awards shall be 650,000 Shares.
(g) Subject to adjustment as provided in Section 5(d), the maximum number of
Shares that may be issued pursuant to Incentive Stock Options under the Plan
shall be equal to the Aggregate Share Authorization.
SECTION 6. Options. The Committee is authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee shall determine:
(a) The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such exercise price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
(b) The term of each Option shall be fixed by the Committee but shall not exceed
ten years from the date of grant of such Option.
(c) The Committee shall determine the time or times at which an Option becomes
vested and exercisable in whole or in part. The Committee may specify in an
Award Agreement that an “in-the-money” Option shall be automatically exercised
on its expiration date.
(d) The Committee shall determine the method or methods by which, and the form
or forms, including cash, Shares, other Awards, other property, net settlement,
broker assisted cashless exercise or any combination thereof, having a Fair
Market Value on the exercise date equal to the exercise price of the Shares as
to which the Option shall be exercised, in which payment of the exercise price
with respect thereto may be made or deemed to have been made.
(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the provisions of Section 422 of the Code. Incentive Stock
Options may be granted only to employees of the Company or of a parent or
subsidiary corporation (as defined in Section 424(a) of the Code).
Notwithstanding any designation as an Incentive Stock Option, to the extent that
the aggregate Fair Market Value of Shares subject to a Participant’s incentive
stock options that become exercisable for the first time during any calendar
year exceeds $100,000, such excess Options shall be treated as Non-Qualified
Stock Options. For purposes of the foregoing, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant. No Incentive
Stock Options may be issued more than ten years following the earlier of (i) the
date of adoption or (ii) the most recent date of approval of the Plan by the
Company’s stockholders.


SECTION 7. Stock Appreciation Rights. The Committee is authorized to grant SARs
to Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine:
(a) SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
(b) The exercise or hurdle price per Share under a SAR shall be determined by
the Committee; provided, however, that, except in the case of Substitute Awards,
such exercise or hurdle price shall not be less than the Fair Market Value of a
Share on the date of grant of such SAR.
(c) The term of each SAR shall be fixed by the Committee but shall not exceed
ten years from the date of grant of such SAR.
(d) The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.
SECTION 8. Restricted Stock and RSUs. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine:
(a) The Award Agreement shall specify the vesting schedule and, with respect to
RSUs, the delivery schedule (which may include deferred delivery later than the
vesting date).
(b) Shares of Restricted Stock and RSUs shall be subject to such restrictions as
the Committee may impose (including any limitation on the right to vote a Share
of Restricted Stock or the right to receive any dividend, dividend equivalent or
other right), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.
(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Stock.
(d) If the Committee intends that an Award granted under this Section 8 shall
constitute or give rise to Section 162(m) Compensation, such Award shall be
structured in accordance with the requirements of Section 9, including the
performance criteria set forth therein, and any such Award shall be considered a
Performance Award for purposes of the Plan.
(e) The Committee may provide in an Award Agreement that an Award of Restricted
Stock is conditioned upon the Participant making or refraining from making an
election with respect to the Award under Section 83(b) of the Code. If a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to file
promptly a copy of such election with the Company.
SECTION 9. Performance Awards. The Committee is authorized to grant Performance
Awards to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:
(a) Performance Awards may be denominated and/or settled as a cash amount,
number of Shares or a combination thereof and are Awards which may be earned
upon achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions. Subject to the terms of the Plan, the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee.
(b) If the Committee intends that a Performance Award should constitute
Section 162(m) Compensation, such Performance Award shall include a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a Performance Period or Performance Periods,
as determined by the Committee, of a level or levels of, or increases in, in
each case as determined by the Committee, one or more of the following
performance measures with respect to the Company: net sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income or loss (before or after allocation of corporate overhead
and bonus); net earnings; earnings per share; net income or loss (before or
after taxes); return on equity; total stockholder return; return on assets or
net assets; appreciation in and/or maintenance of share price; market share;
gross profits; earnings or loss (including earnings or loss before taxes, before
interest and taxes, or before earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels,
including cash, inventory and accounts receivable; operating margin; gross
margin; cash margin; year-end cash; debt reduction; stockholder equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; research and development achievements; manufacturing
achievements (including obtaining particular yields from manufacturing runs and
other measurable objectives related to process development activities);
regulatory achievements (including submitting or filing applications or other
documents with regulatory authorities or receiving approval of any such
applications or other documents and passing pre-approval inspections (whether of
the Company or the Company’s third-party manufacturer) and validation of
manufacturing processes (whether the Company’s or the Company’s third-party
manufacturer’s)); financial ratios, including those measuring liquidity,
activity, profitability or leverage; cost of capital or assets under management;
financing and other capital raising transactions (including sales of the
Company’s equity or debt securities; factoring transactions; sales or licenses
of the Company’s assets, including its intellectual property, whether in a
particular jurisdiction or territory or globally; or through partnering
transactions); and implementation, completion or attainment of measurable
objectives with respect to research, development, manufacturing,
commercialization, products or projects, production volume levels, acquisitions
and divestitures; factoring transactions; and recruiting and maintaining
personnel. Performance criteria set under the Plan shall be determined in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”), except,
to the extent that any objective performance criteria are used, if any
measurements require deviation from GAAP, such deviation shall be at the
discretion of the Committee at the time the performance criteria are set or at
such later time to the extent permitted under Section 162(m) of the Code.
Performance criteria may be measured on an absolute (e.g., plan or budget) or
relative basis, and may be established on a corporate-wide basis or with respect
to one or more business units, divisions, subsidiaries or business segments.
Relative performance may be measured against a group of peer companies, a
financial market index or other acceptable objective and quantifiable indices.
Except in the case of an award intended to qualify as Section 162(m)
Compensation, if the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which the Company conducts its business, or other events or
circumstances render the performance objectives unsuitable, the Committee may
modify the performance objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable. Performance measures may vary from Performance Award to Performance
Award and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative. The Committee shall have the
power to impose such other restrictions on Awards subject to this Section 9(b)
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for Section 162(m) Compensation or requirements of any applicable
law, stock market or exchange rules and regulations or accounting or tax rules
and regulations. Notwithstanding any provision of the Plan to the contrary, with
respect to any Award intended to be Section 162(m) Compensation, the Committee
shall not be authorized to increase the amount payable under any Award to which
this Section 9(b) applies upon attainment of such pre-established formula.
(c) Settlement of Performance Awards shall be in cash, Shares, other Awards,
other property, net settlement, or any combination thereof, in the discretion of
the Committee. The Committee shall specify the circumstances in which, and the
extent to which, Performance Awards shall be paid or forfeited in the event of a
Participant’s Termination of Service.
(d) Performance Awards will be settled only after the end of the relevant
Performance Period. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with a Performance
Award but, to the extent required by Section 162(m) of the Code, may not
exercise discretion to increase any amount payable to a Covered Employee in
respect of a Performance Award intended to qualify as
Section 162(m) Compensation. Any settlement that changes the form of payment
from that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as Section 162(m) Compensation.
SECTION 10. Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee. The
Committee shall determine the terms and conditions of such Awards. Shares
delivered pursuant to an Award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
times, by such methods and in such forms, including cash, Shares, other Awards,
other property, or any combination thereof, as the Committee shall determine.
Cash awards, as an element of or supplement to any other Award under the Plan,
may also be granted pursuant to this Section 10.
SECTION 11. Effect of Termination of Service or a Change of Control on Awards.

(a)   The Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, the circumstances in which,
and the extent to which, an Award may be exercised, settled, vested, paid or
forfeited, including by way of repurchase by the Company at par value, in the
event of a Participant’s Termination of Service prior to the end of a
Performance Period or exercise or settlement of such Award.
 
(b) In the event of a Change of Control, (i) the surviving corporation or
acquiring corporation, or a parent or subsidiary thereof, shall assume or
continue each Award that is outstanding as of immediately prior to the effective
date of the Change of Control or substitute a similar stock award for such Award
or (ii) if not assumed, continued or substituted as provided in clause (i), in
the event of a Participant’s Termination of Service without Cause or for Good
Reason within one year following the effective date of the Change of Control,
all outstanding Awards then held by such Participant shall, to the extent
unvested, become immediately vested and exercisable, as applicable, and any
restriction on such Awards shall immediately lapse.
 
SECTION 12. General Provisions Applicable to Awards.
(a) Awards shall be granted for such cash or other consideration, if any, as the
Committee determines; provided that in no event shall Awards be issued for less
than such minimal consideration as may be required by applicable law.
(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.
(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion at the
time of grant, and may be made in a single payment or transfer, in installments
or on a deferred basis, in each case in accordance with rules and procedures
established by the Committee. Such rules and procedures may include provisions
for the payment or crediting of reasonable interest on installment or deferred
payments or the grant or crediting of dividend equivalents in respect of
installment or deferred payments.
(d) Except as may be permitted by the Committee (except with respect to
Incentive Stock Options) or as specifically provided in an Award Agreement,
(i) no Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e) and (ii) during a Participant’s lifetime, each Award, and each
right under any Award, shall be exercisable only by such Participant or, if
permissible under applicable law, by such Participant’s guardian or legal
representative. The provisions of this Section 12(d) shall not apply to any
Award that has been fully exercised or settled, as the case may be, and shall
not preclude forfeiture of an Award in accordance with the terms thereof.
(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee, in its sole discretion,
by using forms and following procedures approved or accepted by the Committee
for that purpose.
(f) All certificates for Shares and/or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock market or exchange upon which such Shares or
other securities are then quoted, traded or listed, and any applicable
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
(g) The Committee may impose restrictions on any Award with respect to
non-competition, confidentiality and other restrictive covenants as it deems
necessary or appropriate in its sole discretion.
SECTION 13. Amendments and Termination.
(a) Amendment or Termination of Plan. Except to the extent prohibited by
applicable law and unless otherwise expressly provided in an Award Agreement or
in the Plan, the Board may amend, alter, suspend, discontinue or terminate the
Plan or any portion thereof at any time; provided, however, that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) stockholder approval if such approval is required by applicable law
or the rules of the stock market or exchange, if any, on which the Shares are
principally quoted or traded or (ii) the consent of the affected Participant, if
such action would materially adversely affect the rights of such Participant
under any outstanding Award, except (x) to the extent any such amendment,
alteration, suspension, discontinuance or termination is made to cause the Plan
to comply with applicable law, stock market or exchange rules and regulations or
accounting or tax rules and regulations or (y) to impose any “clawback” or
recoupment provisions on any Awards in accordance with Section 4(d) of the Plan.
Notwithstanding anything to the contrary in the Plan, the Committee may amend
the Plan, or create sub-plans, in such manner as may be necessary to enable the
Plan to achieve its stated purposes in any jurisdiction in a tax-efficient
manner and in compliance with local rules and regulations. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.
(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Award will terminate immediately prior to the consummation
of such action, unless otherwise determined by the Committee.
(c) Terms of Awards. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue or terminate any Award
theretofore granted, prospectively or retroactively, without the consent of any
relevant Participant or holder or Beneficiary of an Award; provided, however,
that, no such action shall materially adversely affect the rights of any
affected Participant or holder or Beneficiary under any Award theretofore
granted under the Plan, except (x) to the extent any such action is made to
cause the Plan to comply with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations, or (y) to impose any
“clawback” or recoupment provisions on any Awards in accordance with
Section 4(d) of the Plan; provided further, that the Committee’s authority under
this Section 13(c) is limited in the case of Awards subject to Section 9(b), as
provided in Section 9(b).
(d) No Repricing. Notwithstanding the foregoing, except as provided in
Section 5(d), no action shall directly or indirectly, through cancellation and
regrant or any other method, reduce, or have the effect of reducing, the
exercise price of any Award established at the time of grant thereof without
approval of the Company’s stockholders.
SECTION 14. Miscellaneous.
(a) No employee, Participant or other person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of employees, Participants or holders or Beneficiaries of Awards under the Plan.
The terms and conditions of Awards need not be the same with respect to each
recipient. Any Award granted under the Plan shall be a one-time Award that does
not constitute a promise of future grants. The Company, in its sole discretion,
maintains the right to make available future grants under the Plan.
(b) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Affiliate. Further, the Company or the applicable Affiliate
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Agreement or in any other agreement binding the parties. The receipt of any
Award under the Plan is not intended to confer any rights on the receiving
Participant except as set forth in the applicable Award Agreement.
(c) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d) The Company shall be authorized to withhold from any Award granted or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other Awards, other property, net settlement, or any combination thereof) of
applicable withholding taxes due in respect of an Award, its exercise or
settlement or any payment or transfer under such Award or under the Plan and to
take such other action (including providing for elective payment of such amounts
in cash or Shares by such Participant) as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes; provided that
if the Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Company shall not allow Shares to
be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes.
(e) If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Agreement, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Agreement shall remain in full force and effect.
(f) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
SECTION 15. Effective Date of the Plan. The Plan shall be effective as of the
date of stockholder approval, which is anticipated to be June 11, 2015 (the
“Effective Date”).
SECTION 16. Term of the Plan. No Award shall be granted under the Plan after the
earliest to occur of (i) the tenth year anniversary of the Effective Date;
(ii) the maximum number of Shares available for issuance under the Plan have
been issued; or (iii) the Board terminates the Plan in accordance with
Section 13(a). However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Award theretofore granted may extend beyond such
date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.
SECTION 17. Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A and the regulations thereunder, and the provisions of the Plan
and any Award Agreement shall be interpreted in a manner that satisfies the
requirements of Section 409A, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. Notwithstanding
anything else in the Plan, if the Board considers a Participant to be one of the
Company’s “specified employees” under Section 409A at the time of such
Participant’s “separation from service” (as defined in Section 409A) and the
amount hereunder is “deferred compensation” subject to Section 409A, any
distribution that otherwise would be made to such Participant with respect to
this Award as a result of such termination shall not be made until the date that
is six months after such separation from service, except to the extent that
earlier distribution would not result in such Participant’s incurring interest
or additional tax under Section 409A.
SECTION 18. Governing Law. The Plan and each Award Agreement shall be governed
by the laws of the State of Delaware, without application of the conflicts of
law principles thereof.



1

